I agree that the legal enunciations contained in the opinion prepared by Mr. Justice TERRELL are correct, but I think they cannot be applied here.
The Amended Rule was addressed to, "Honorable A.D. McNeill, Judge of the Circuit Court of the Fourth Judicial Circuit of the State of Florida, in and for Duval County, and all other judges and officers of said Circuit Court, Guaranty Underwriters, Incorporated, plaintiff in the court below, and Edward C. Johnson, individually and as agent and employee of The Securities and Echange Commission and Ganson Purcell, Sumner T. Pike, Robert E. Healy, __________ Burke and __________ O'Brien as and constituting the Securities and Exchange Commission. Defendants in the court below, greeting."
The Rule issued is:
"Edward C. Johnson, individually and as agent and employee of the Securities and Exchange Commission having filed in this Court his petition for Writ of Prohibition on the 28th day of September, 1942, praying that a Writ of Prohibition may issue against you *Page 614 
the Honorable A.D. McNeill, Judge of the Circuit Court of the Fourth Judicial Circuit in the State of Florida in and for Duval County, as well as against the other Judges and Officers of said Court, prohibiting you and them from proceeding in that certain cause pending in said Circuit Court of Duval County, Florida, wherein Guaranty Underwriters, Incorporated, is plaintiff and Edward C. Johnson, Individually and as Agent and Employee of the Securities and Exchange Commission and Ganson Purcell, Sumner T. Pike, Robert E. Healy, __________ Burke, and __________ O'Brien as and constituting the Securities and Exchange Commission are defendants, and ordering you the Honorable A.D. McNeill and all other Judges and Officers of said Circuit Court to rescind and dissolve your purported order enjoining the said petitioner Edward C. Johnson, individually and as agent aforesaid from proceeding with the hearing for the revocation of the registration as a broker and dealer in Securities of Guaranty Underwriters, Inc.
"Now, Therefore, you the Honorable A.D. McNeill, as Circuit Judge, as aforesaid and all other Judges and Officers of said Circuit Court, Guaranty Underwriters, Incorporated, Plaintiff in the Court below and Edward C. Johnson, Individually and as Agent and Employee of the Securities and Exchange Commission and Ganson Purcell, Sumner T. Pike; Robert E. Healy, __________ Burke, and __________ O'Brien as and constituting the Securities and Exchange Commission, defendants in the Court below are hereby commanded to show cause, if any there be, on the 5th day of October, 1942, at 10 o'clock A. M. before this Court why the said petition should not be granted as prayed." *Page 615 
The answer and return of Honorable A.D. McNeill, inter alia, avers:
"Said bill of complaint was presented to the Court between 9 and 9:30 on Monday, September 14, and, as the bill alleges, the hearing before the defendant sought to be enjoined was to be held at 10 o'clock A. M. on the same date, and it appearing to the Court that if the Court had jurisdiction, a temporary stay was necessary, otherwise the hearing would have been held and the matter never would have been determined, so a temporary stay was issued in order for the Court to determine whether or not it had jurisdiction to consider the matter.
"Thereafter, on the 16th day of September, counsel for Edward C. Johnson and the Securities and Exchange Commission appeared before the Court and asked for time to argue the cause. The time was set for the 17th day of September, 1942. At that time Edward C. Johnson appeared together with counsel for the Securities  Exchange Commission and had with them a motion which they tendered for filing, but before the same was marked 'Filed' they requested permission to withdraw the same. They then requested the Court hear argument on the matter just the same as if a motion or pleading had been filed contesting the jurisdiction of the Court over the defendants. The Court obliged counsel, after argument was had it was announced that in order for the Court to consider the matter, it would be necessary for the defendants to file written pleadings. Then the defendants agreed to do so immediately, and the Court further requested that a memorandum of authorities be presented by both sides by Monday, the 21st day of September at 12 o'clock Noon. Later counsel for *Page 616 
the Securities  Exchange Commission appeared together with counsel for plaintiff and asked for additional time within which to file pleadings. This request was granted. No motion or other pleading was filed by the defendants until Thursday, the 24th day of September, when a motion attacking the jurisdiction of the Court over the defendants together with a memorandum of authorities.
"The next day before the Court had had an opportunity to consider the brief, the Court learned that a suggestion for writ of prohibition had been formulated by the defendants or part of them, and that they were going to appear before the Supreme Court and request a Rule Nisi.
"Whereupon, out of deference to the Supreme Court, this Court took no further action. Further answering, this Court believes that it has general jurisdiction to grant injunctions and has jurisdiction in this instance to pass on the defendants motion and determine whether it has jurisdiction over the case presented to it."
The answer shows that at the time petition for writ of prohibition was filed in this Court the respondent had under consideration the question of the jurisdiction of the Circuit Court to grant the relief sought by the bill for injunction and had not had reasonable time in which to determine the merits of the question presented.
We must assume that when the circuit judge determines the question of jurisdiction now pending before him he will reach a proper legal conclusion. There is no sufficient showing made that the circuit court will proceed to act without jurisdiction or in excess of jurisdiction. See Smith v. Peacock, 146 Fla. 181, *Page 617 200 So. 522; Crill v. State Road Department, 96 Fla. 110,117 So. 785; State ex rel. v. Malone, Judge, 40 Fla. 129, 23 So. 575.
Therefore, I think the application for the writ of prohibition is premature and the Rule Nisi should be discharged without prejudice.
BROWN, C. J., concurs.